The opinion of the court was delivered by
Redfield, J.
The only question which the court have deemed it necessary to decide in this case is, whether, after an assignment by the principal debtor of all his interest in a debt, the priority of title, by assignment, as between different assignees, can be determined in this form of procedure. We think not. This proceeding is but one of many modes of attaching the property of a debtor. It is specific, and strictly defined by statute. The very basis of the whole procedure is, that, the debtor has some interest in the matter sought to be attached. If the trustee, or a second claimant, show such an assignment by the principal debtor, as deprives him of all attachable interest in the debt, it is no answer to such showing that *135this attaching creditor had a prior assignment. That is only showing, more fully, that there was no attachable interest in the principal debtor at the time of bringing this suit. These conflicting equities may be important to be considered, in reference to a just determination of the rights of the parties, but are more appropriate matters for the determination of a court of equity than for a court of law. We do not think it desirable, even if it-were allowable, to give this proceeding any such extension.
Judgment affirmed.